DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, drawn to Figures 1-11, in the reply filed on May 27, 2022 is acknowledged.  The traversal is on the ground(s) that “all species are sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species”.  This is not found persuasive because although examiner may need to look in similar subclasses for each species, there exists an examination burden when looking for mutually exclusive structures in the same subclass.  Additionally, Examiner is interpreting the species not to be obvious variants.  If Applicant believes them obvious variants, a supplemental response should be submitted in order to clarify this.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is withdrawn. Claims 1-5, 7-10 remain under consideration in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the sheath and the cover member.
As stated in the specification, “The cover member 51 is fixed to the distal end portion of the sheath 15. The cover member 51 is supported by the sheath 15,” (¶42). Examiner recommends describing this relationship in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2005/0245823), hereinafter “Tsuchiya”.
Regarding claim 1, Tsuchiya discloses an ultrasonic transmitter unit comprising: a sheath (11) that forms a cylindrical shape and has a proximal end (left end, FIG. 2) and a distal end (right end, FIG. 2); an ultrasonic transmitter (5) configured to be inserted into the sheath; and a cover member (10) that covers a part of the ultrasonic transmitter and has an inner surface and an outer surface (FIGS. 5-6), wherein the ultrasonic transmitter includes: a first area (proximal portion) surrounded by the sheath; a second area (distal portion) protruding from the distal end of the sheath; and a distal-end treatment portion (49) provided in a distal end of the ultrasonic transmitter, herein: the cover member covers the second area of the ultrasonic transmitter such hat the distal-end treatment portion of the ultrasonic transmitter is exposed (FIG. 6); except that the cover member is made of fluorine-based resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the cover member of fluorine-based resin such as PEEK, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  PEEK is well-known in the art for forming sheaths for cutting instruments.
Regarding claim 2, Tsuchiya discloses the ultrasonic transmitter unit according to claim 1, wherein a gap is formed in a direction along a longitudinal axis between the cover member and the second area of the ultrasonic transmitter along a portion of a length of the cover member (FIGS. 5).  
Regarding claim 5, Tsuchiya discloses the ultrasonic transmitter unit according to claim 1, wherein a projection geometry of the cover member is provided within an inner surface of the sheath when viewed from a distal end of the cover member along a longitudinal axis (FIG. 5B).  
Regarding claim 7, Tsuchiya discloses the ultrasonic transmitter unit according to claim 1, wherein: the cover member is configured to cover an entire perimeter of the ultrasonic transmitter about a longitudinal axis; and the cover member includes a first member provided at a first section that extends along the longitudinal axis, a second member provided at a second section different from the first section, and a connection part configured to connect the first member to the second member (FIG. 5B).  
Regarding claim 8, Tsuchiya discloses the ultrasonic transmitter unit according to claim 1, wherein a cross-sectional shape of the inner surface of the cover member is similar to a cross-sectional shape of the second area (FIG. 2).  
Allowable Subject Matter
Claims 3-4, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	Tsuchiya discloses an ultrasonic transmitter unit comprising: a sheath (11) that forms a cylindrical shape and has a proximal end (left end, FIG. 2) and a distal end (right end, FIG. 2); an ultrasonic transmitter (5) configured to be inserted into the sheath; and a cover member (10) that covers a part of the ultrasonic transmitter and has an inner surface and an outer surface (FIGS. 5-6), wherein the ultrasonic transmitter includes: a first area (proximal portion) surrounded by the sheath; a second area (distal portion) protruding from the distal end of the sheath; and a distal-end treatment portion (49) provided in a distal end of the ultrasonic transmitter, herein: the cover member covers the second area of the ultrasonic transmitter such hat the distal-end treatment portion of the ultrasonic transmitter is exposed (FIG. 6); except that the cover member is made of fluorine-based resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the cover member of fluorine-based resin such as PEEK, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  PEEK is well-known in the art for forming sheaths for cutting instruments. However, the prior art, alone or in combination, fails to disclose wherein a gap is formed in a direction along a longitudinal axis between the cover member and the second area of the ultrasonic transmitter along an entire length of the cover, or wherein a projection geometry of the cover member falls within a perimeter of a projection geometry of -2-Application No. 15/930,654 the distal-end treatment portion when viewed from a distal end of the cover member along a longitudinal axis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775